ORDER ON MANDATE
FER CURIAM.
Whereas, the judgment of this court was entered on April 9, 1968 (208 So.2d 879) affirming in part and reversing in part the summary final judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, 217 So.2d 298, by its opinions and judgments filed November 20, 1968 and December 20, 1968 and mandate filed January 6, 1969, quashed this court’s judgment except as noted;
Now, therefore, It is ordered that the mandate of this court heretofore issued in this cause is withdrawn, the opinion and judgment of this court filed April 9, 1968 insofar as it is in conflict with or fails to conform to the views expressed in the said opinions and judgments of the Supreme Court of Florida, is withdrawn and vacated and the said opinions and judgments of the Supreme Court of Florida are herewith made the opinions and judgments of this court. The opinion and judgment of this court, except as withdrawn and vacated as aforesaid, is adhered to, the summary judgment of the circuit court appealed from herein is affirmed in part and reversed in part and the cause is remanded to the circuit court for further proceedings in accordance with the opinions and judgments of the Supreme Court of Florida and this court. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules 32 F.S.A.).